      Case 3:19-cv-00048-LRH-WGC Document 35-1 Filed 04/03/20 Page 1 of 2



 1   Katherine F. Parks, Esq. - State Bar No. 6227
 2   Thorndal Armstrong Delk Balkenbush & Eisinger
 3   6590 S. McCarran Blvd., Suite B
 4   Reno, Nevada 89509
 5   (775) 786-2882
 6   Attorneys for Defendants
 7   HOUSTON SPECIALTY INSURANCE COMPANY
 8   AND ENGLE MARTIN & ASSOCIATES, LLC
 9
10
11                               UNITED STATES DISTRICT COURT
12
13                                       DISTRICT OF NEVADA
14
15   MARINA GARDENS – BDS, LLC., a                            CASE NO. 3:19-CV-00048-LRH-WGC
16   Nevada Limited Liability Company; MARINA
17   GARDENS – RAF, a Nevada Limited
18   Liability Company,
19                                   Plaintiffs,              STIPULATION OF VOLUNTARY
20                                                            DISMISSAL WITH PREJUDICE
21   vs.                                                      PURSUANT TO FED. R. CIV. P.
22                                                            41(a)(1)(A)(ii)
23   HOUSTON SPECIALTY INSURANCE
24   COMPANY, a Texas Corporation; ENGLE                        AND ORDER THEREON
25   MARTIN & ASSOCIATES, LLC, a Georgia
26   Limited Liability Company; DOES I-XXX;
27   and ABC CORPORATIONS A-Z; inclusive,
28
29                               Defendants.
30   ______________________________________
31
32          IT IS HEREBY STIPULATED AND AGREED by and between the parties and their

33   respective counsel that:

34          The Complaint filed by Plaintiffs MARINA GARDENS – BDS, LLC., a Nevada Limited

35   Liability Company, and MARINA GARDENS – RAF, a Nevada Limited Liability Company,

36   (ECF # 2) is dismissed with prejudice in its entirety.

37          IT IS HEREBY FURTHER STIPULATED AND AGREED that each party will bear its

38   own costs and attorneys’ fees in this action.

39          DATED this 3rd day of April, 2020.
      Case 3:19-cv-00048-LRH-WGC Document 35-1 Filed 04/03/20 Page 2 of 2



 1
 2   LEVERTY & ASSOCIATES LAW CHTD.      SHACKELFORD, BOWEN, MCKINLEY & NORTON,
 3                                       LLP
 4
 5   By: /s/ Patrick Leverty             By: /s/ Matthew A. Foytlin
 6      Vernon E. Leverty, Esq.            Stephen R. Wedemeyer
 7      NV Bar No. 1266                    Matthew A. Foytlin
 8      Patrick R. Leverty, Esq.           Admitted Pro Hac Vice
 9      NV Bar No. 8840                    717 Texas Ave., 27th Floor
10      832 Willow Street                  Houston, Texas 77002
11      Reno, NV 89502                     (832) 415-1801
12                                         swedemeyer@shackelford.law
13      ATTORNEYS FOR PLAINTIFFS           mfoytlin@shackelford.law
14
15                                       THORNDAL ARMSTRONG
16                                       DELK BALKENBUSH & EISINGER
17                                          Katherine F. Parks, Esq.
18                                          State Bar No. 6227
19                                          6590 S. McCarran Blvd., Suite B
20                                          Reno, Nevada 89509
21                                          (775) 786-2882
22                                          kfp@thorndal.com
23
24                                          ATTORNEYS FOR DEFENDANTS
25

26
27          IT IS ORDERED:
28
29         DATED this 8th day of April, 2020.
30                                 UNITED STATES DISTRICT/MAGISTRATE JUDGE
31                                             _________________________________
32                                 DATED:      LARRY R. HICKS
33                                             UNITED STATES DISTRICT JUDGE

34




                                           2
